 
Exhibit 10.1
 
Summary of Compensation Arrangements with Executive Officers and Directors
as of March 8, 2010


On March 8, 2010, the Board of Directors of Generex Biotechnology Corporation
(the “Company”) unanimously approved the recommendations of the Compensation
Committee as to the following compensatory arrangements with respect to the
Company’s named executive officers and directors.


Base Salary Increase


The base salary of one named executive office was increased as follows:


Named Executive Officer
 
2010 Increase
   
2010 Base Salary
(retroactive to January 1, 2010)
 
Mark Fletcher
Executive Vice President
and General Counsel
    3.1746 %   $ 325,000  



Special Performance Bonus


Mr. Fletcher was also awarded a one-time cash bonus based on his individual
performance and contributions during the 2009 calendar year in the amount of
$225,000, which amount is payable on or before April 30, 2010.


Long-term Equity Incentives


The named executive officers and non-employee directors received long-term
equity incentives in the form of options to purchase shares of the Company’s
common stock as follows.


Named Executive Officer
 
Aggregate Number of Underlying Shares
 
Anna E. Gluskin
President and Chief Executive Officer
    500,000            
Rose C. Perri
Chief Operating Officer,
Chief Financial Officer,
Treasurer Secretary and Director
    400,000            
Mark Fletcher
Executive Vice President
and General Counsel
    300,000            
Brian McGee
Director
    100,000            
John P. Barratt
Director
    100,000            
Nola Masterson
Director
    100,000  


 
 

--------------------------------------------------------------------------------

 


The options have a ten-year term, subject to truncation upon cessation of
employment as specified in the Amended and Restated Generex Biotechnology
Corporation 2006 Stock Plan.  The exercise price is $0.64 per share, which
reflects the NASDAQ Official Close Price of the Company’s common stock on the
NASDAQ Capital Market on the date of grant, March 8, 2010.  Approximately 33
1/3% of the shares underlying each option grant was vested as of the date of
grant with the remaining shares vesting ratably on each of August 1, 2010 and
August 1, 2011.  The Company and each optionee have entered into a written stock
option agreement.

 
 

--------------------------------------------------------------------------------

 